DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 4/8/2021.  Claims 1-11 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pei Che Soon on 4/14/2021.

4.	The application has been amended as follows:
Cancel claims 12-19.
Allowable Subject Matter

5.	Claims 1-11 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kalla et al. (US Patent 9,278,866).
Kalla et al. disclose a molded product containing candelilla wax, paraffin wax and carmauba wax (read on resin) and hollow silica particles (comprising a silicon-containing compound such as oligomeric silsesquioxanes) (claim 1, Example 10).
Kalla et al. do not teach or fairly suggest the claimed resin molded product comprising: a resin; and hollow particles each having a shell layer containing a silsesquioxane represented by the following formula (1): (RSiO1.5)n    (1)
wherein R represents an alkyl group having 1 or more and 3 or less carbon atoms, a phenyl group, or a vinyl group, and n is an integer of 7 or more and 150 or less.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HUI H CHIN/Primary Examiner, Art Unit 1762